Citation Nr: 1301832	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cold injury residuals of the hands, feet, nose, ears, cheeks, and face.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from October 1962 to September 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision. 

In November 2009, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In December 2011, the Board remanded the Veteran's claim for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran incurred a cold weather injury during service; and even if it were accepted that he did experience a cold weather injury during service, the weight of the evidence does not support the conclusion that the Veteran developed any residual disability as a result of such exposure.  






CONCLUSION OF LAW

Criteria for service connection for cold injury residuals of the hands, feet, nose, ears, cheeks, and face have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran in this case is seeking service connection for cold injury residuals of the hands, feet, nose, ears, cheeks, and face, which he contends are the result of his being exposed to extremely cold weather during a several day training exercise while stationed at Fort Leonard Wood for basic training in 1962, more than 50 years ago.

VA procedure allows that even without any specific record of a cold injury, VA may still grant service connection for residuals of cold injury that are diagnosed long after service.  In such cases, VA provides that service connection may be granted, but only when the following are shown: (1) the cold injury was incurred during military service and (2) an intercurrent non-service connected (NSC) cause cannot be determined.  See VA's Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.dd.

Chronic fungal infection of the feet, disturbances of nail growth, joint pain, cold sensitization, peripheral neuropathy, numbness, and weakness may be signs and symptoms of residuals of a cold weather injury.  See VA Adjudication Procedure Manual, M21-1MR, Part I, Subpart iv, Chapter 4, Section E, Topic 21, Block c. 

In this case, the Veteran has consistently reported that he was exposed to extremely cold weather during a training exercise which he asserts occurred December 11-14, 1962.  

The Board will address the evidence in detail below, but ultimately concludes that the Veteran's claim must fail for two reasons.  First, the weight of the evidence is against a finding that the Veteran actually experienced prolonged cold weather exposure in service; and second, even if it were found that he experienced a cold weather exposure in service, the weight of the evidence is against a finding that he has any residual disability as a result of such exposure. 

Turning first to the allegation that the Veteran had prolonged exposure to extreme cold weather, the Veteran has testified about his case at several hearings, and he has submitted additional written argument.  

In his claim for cold injury residuals that was received in March 2007, the Veteran stated that he was stationed at Fort Leonard Wood in Missouri for basic training in 1962.  As part of this training, the soldiers in the Veteran's unit underwent a bivouac training in which they marched approximately twelve miles out of the fort and camped for a period of several days.  In this case, the Veteran reports that the bivouac in question occurred between December 11-14, 1962.  Unfortunately, the weather in that area was unseasonably cold during those days.  

In fact, meteorological data is of record showing that between 1941-2006 the record low temperature for the days of December 11, 12, and 13 in the area around Fort Leonard Wood occurred in 1962.  The Veteran reports that more than half of his unit had to be evacuated back to the base on account of the prolonged exposure to wet/damp, sub-zero degree temperatures, but he maintains that he was in the field throughout the duration of the training from December 11 through December 14.  He stated that many in his unit experienced cold weather exposure related injury, and he asserts that following his exposure he experienced symptoms including pain, swelling, discoloration, numbness, stiffness and weakness.  However, he specifically denied seeking treatment at the time of the incident, adding that no treatment was offered or provided by the Army.  He stated that his cold injury lasted days but that his parts eventually returned to normal.  

In support of his claim, the Veteran submitted statements from several individuals who reported participating in the training with him.  In March 2007, identical form letters were received from three soldiers attesting that they served in Company C of the Third training Regiment in December 1962 and were aware that the temperatures were substantive appeal-zero between December 11-14, 1962.  The letter indicated that by mid-day on December 14, 1962, only approximately half of the soldiers remained in the field as the rest had been evacuated.  

In March 2009, a second set of letters were received from the soldiers who had submitted the letters in March 2007.  One soldier indicated that he was in the same company with the Veteran from December 11-14, 1962.  He wrote that he and the Veteran ate their meals together while out on the bivouac training at Fort Leonard Wood, and it was very, very cold.

Another soldier wrote that he did witness the Veteran as being outside on the same bivouac and he suffered the effects of being subjected to the very inclimate weather conditions.  The soldier stated that he was consequently removed to a dispensary and was treated for severe frostbite of both feet.  He stated that he did not think they were provided with appropriate clothing for the conditions.  The soldier stated that he probably saw the Veteran 2-3 times and remembered the Veteran witnessing him being removed from his tent and hauled away, after passing out from the cold.  He stated that he and the Veteran had discussed the experience on several occasions since they were discharged.

Based on the above, the Board accepts that it was extremely cold in the area around Fort Leonard Wood between December 11-14, 1962.  The Board also believes that some form of bivouac training was likely conducted between December 11-14, 1962.  This issue is then whether the Veteran participated in this training.  

To this end, at no time has the Veteran wavered in his contention that he was on training the entire time between December 11-14, 1962.

However, a detailed review of the Veteran's service treatment records reveals that on December 12, 1962, he was treated for possible strep throat at the Fort Leonard Wood Dispensary.  His temperature was 98.6 degrees, and it was stated that he had experienced a cold with a sore throat for the previous 48 hours, with an upset stomach and vomiting.  A throat culture was performed and medication prescribed.  

The next day, December 13, 1962, the Veteran was seen again in the dispensary.  His temperature was again 98.6 and it was noted that he was much better.  The Veteran was directed to continue his medications and "inside duty" was ordered, providing highly probative evidence against the Veteran's central contention.   

None of the Veteran's service treatment records reflect any notation of a cold injury, and the August 1965 separation examination did not reflect any lay or medical evidence of cold injury residuals.  Additionally, on a form entitled veterans administration request for information, it was noted that the Veteran had a hernia, but no mention was made of any cold injury residuals or any problems associated with such problems.

The Board takes the service treatment records showing that treatment was provided to the Veteran on December 12 and 13, 1962 as strong evidence that the Veteran was not participating on any bivouac between December 11-14, 1962.  

Simply stated, the Veteran is attempting to recall events from, at this time, one-half century ago, and it is very clear that his recollections of events are not accurate.  While the Veteran may sincerely believe at this time he was part of this training, the best evidence provides highly probative factual evidence against this claim, outweighing the Veteran's current recollections. 

The Veteran has attempted to discredit the service treatment records in several ways.  First, he has argued that he never received such treatment; second, he argued that the treatment records were forgeries or were doctored in some way; and third, his representative argued that the treatment records actually showed that the Veteran was being treated for cold weather exposure related problems.

In his September 2008 notice of disagreement, the Veteran asserted that he was never treated in the garrison on either December 12 or December 13, 1962; asserting once again that he was part of a field exercise.  However, the Board finds that the medical records clearly and unmistakably show that he was treated on those dates.  The Board notes that the dates are clearly recorded on the document, and the Board finds no reason to doubt their authenticity.

The Veteran has questioned the authenticity of the service treatment record, noting that he was listed as an E-4 on the record, but that he was not an E-4 while in basic training.  He also noted that the record noted that he was with the 163d Transportation Company, but the Veteran noted that this company was located at Fort Sill where he was stationed after leaving Fort Leonard Wood.  The Board understands the Veteran's argument, and indeed it is unclear to the Board why the Veteran's subsequent rank and company are on the document.  It does appear that a different rank and company were initially listed but were subsequently erased and the new information penciled in (perhaps the Veteran's unit was listed so that his service treatment records would be transferred with him to his new unit, as only the rank and unit were in pencil, whereas static information such as the Veteran's name and date of birth were in pen).  Regardless, there does not appear to be any problem with the actual content of the service treatment records, and they are clearly stamped with the date and place of service.  As such, the Board does not find any impropriety with the Veteran's service treatment records themselves, and concludes that they accurately describe the treatment received by the Veteran on December 12 and 13, 1962.

Given the conclusion that the service treatment records are accurate, the Board will now turn to the representative's argument that the treatment records show treatment for cold injury residuals.  

At the RO hearing in December 2008, the representative argued that a specific time was not specified on the service treatment record showing what time the treatment was rendered, and suggested that the Veteran might have reported at 6am after spending the entire night in the field.  However, to accept such an argument would render the Veteran's testimony inaccurate, as he has repeatedly stated both that he was in the field the entire time, that is from December 11 to December 14, and that he did not receive any treatment for cold injury residuals in service.  Moreover, the record suggests that the Veteran had been experiencing symptoms for 48 hours as of December 12, which would predate the training.  As such, the Board is not persuaded by this argument.

At the Veteran's Board hearing, the representative once again appeared to abandon the arguments that no treatment had occurred in service at this time, undermining the Veteran's credibility with the Board by providing totally contradictory arguments: (a) the treatment never occurred; and (b) it did occur and indicates the residuals of a cold injury.

Here, the representative argued that one of the symptoms of strep throat is a high fever over 101 degrees, and she posited that if the Veteran in fact did have strep throat he would have had a fever at the time of the treatment; yet, when the Veteran's temperature was taken on both December 12 and December 13 it was 98.6 or normal.  She suggested that this was an indication that his core body temperature had been lowered because of cold weather exposure in the days before the treatment.

However, the representative offered no medical statement to back up such an assertion that cold weather exposure would lower a person's core body temperature for a period of days, and she has not provided any indication that she possesses the requisite medical training and expertise to provide such a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, such an assertion is found to be without merit. 
 
The Board has carefully weighed the evidence of record as described above.  As noted, the Veteran's contentions have been consistent, but to accept these assertions as true would mean that the service treatment records are not accurate, which does not appear likely.  The Board has also considered the buddy statements that have been submitted, yet to accept these statements would also render the service treatment records inaccurate.  To this end, the Board notes that the individuals are attempting to remember an incident which occurred decades earlier.  Moreover, one individual is attempting to recall who was present when he was being evacuated after passing out from cold exposure.  While the Board in no way believes that the soldiers are in any way attempting to mislead the Board, the fact remains that the contemporaneous evidence strongly suggests that the Veteran was not part of the bivouac training.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Based on the best evidence, the Board simply finds that the most probative evidence does not show that the Veteran was exposed to extreme cold weather in December 1962 as he was receiving treatment at the base dispensary during the time of the training.  Not only that, but it is clear from the record that the Veteran had been experiencing the symptoms for several days prior, and there was no mention of any cold weather exposure made. 

Therefore, given that the most probative evidence is found to show that the Veteran did not have cold weather exposure from December 11-14, 1962, the Veteran's claim for service connection must fail.

While the Board, as discussed, does not believe that the Veteran had cold weather exposure from December 11-14, 1962, even if the Veteran's assertions of cold weather exposure were accepted as fully accurate (which as discussed above, they are not), the fact remains that exposure alone is insufficient to warrant service connection.  Rather, the evidence must show that the exposure caused a chronic disability.  As such, the Board ordered development to determine if the Veteran actually had any cold injury residuals. 
 
As noted, no cold weather exposure residuals were specifically described in the Veteran's service treatment records.  Following service, the Veteran went to live in Minnesota, where he has generally resided since service with the exception of several years that were spent elsewhere.  That is, he has spent much of his life in an extreme cold weather environment.

In July 1966, less than a year after separation from service, the Veteran filed his first claim with VA, seeking service connection for a hernia condition.  In conjunction with this claim, the Veteran submitted several treatment records showing that he had been treated for a recurrent hernia in July 1966.  However, neither record mentions any cold injury residuals, and no additional records were submitted for a number of years.  The Veteran eventually filed another hernia claim in 1983, but still no allegation of any cold injury problems was made.  

In fact, the evidence of record does not show any allegation of cold injury residual for more than thirty years.  The Veteran eventually filed a claim for service connection in March 2007, asserting that because of cold weather exposure in service he was experiencing pain that was worse in cold weather at the tips and in the joints of his fingers and toes.  He also reported experiencing numbness, tingling, weakness in his hands, feet and legs, swelling, changes in color of the affected parts, cold sensitivity, excessive sweating of his feet or other parts, fungus, misshapen nails, decrease in sensation, change in the thickness of the affected parts, arthritis in an affected area, and bunions on both feet.  

With regard to treatment, the Veteran stated that he had received treatment for degenerative arthritis in both wrists and in the joints of his thumbs and forefingers bilaterally, as well as bunion surgery on both feet.  He stated that the arthritis had begun approximately 15 years earlier (e.g. the early 1990s) and that his bunion surgery had occurred approximately 8-9 years earlier.

In support of his claim, the Veteran submitted a letter from the Fairmont Medical Center from June 2007 which described a cold injury protocol examination.  The doctor recounted the Veteran's allegation of in-service cold weather exposure.  After examining the Veteran, the medical professional indicated that it was likely that the Veteran's arthritis may have been accelerated as a result of his exposure to the cold, although it was noted that no specific tests could be performed or perceived to be done that would clearly elucidate or rule out the cold injury as the primary culprit.  The medical professional added that given the fact that the Veteran obviously and clearly had a history of exposure on those particular days and with being inadequately dressed, it was likely that he may have sustained a long-term injury.

As an initial point, this examination is cloaked in speculation.  The medical professional stated that the Veteran may have sustained an injury and that his arthritis may have been accelerated by cold weather exposure.  However, "may" in the context of a medical opinion is the same as "may not" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, as will be discussed, this opinion was refuted by several subsequent medical opinions.
 
Private treatment records were obtained, including a May 2000 record in which the Veteran related his contention to his doctor that he got frostbite in service, and requested a letter to support his claim to VA that his frostbite was a precursor to his arthritis.  However, the doctor stated that there was nothing in the Veteran's file that would indicate the same.  

It is noted that the Veteran's record from the Fairmont Medical Center date back to September 1975, yet his first mention of frostbite residuals did not appear until May 2000, when he was considering filing a claim.  Moreover, it does not appear that during this time the Veteran sought treatment for any symptoms that might be considered cold injury residuals, such as tingling or arthritis pain.  That is, he did not seek treatment for any of the residuals which he now asserts are related to cold exposure in service.  

Nevertheless, given the suggestion that the Veteran might have frostbite residuals, the Board remanded the Veteran's claim in 2009 to obtain a VA examination.  In March 2010, a VA examiner recorded the Veteran's allegations about his cold weather exposure during service, and the conditions which he believed resulted from such exposure.  The Veteran once again denied seeking any medical evaluation or treatment during the time on bivouac or after he returned to base.  The examiner noted the service treatment record documentation of a viral illness on December 12, 1962, as well as the fact that the Veteran's separation physical in 1965 found no joint, skin, or cold injury symptoms, and the examination was normal with the exception of his hernia repair.  The examiner also recorded the Veteran's assertion of post service cold sensitivity and cold intolerance with pain in cold weather.  The Veteran denied seeking any treatment until June 2007 (a statement which is contradicted by the fact that he had in fact discussed it with his doctor in 2000).  As such, a review of the examination report makes it clear that the examiner had a complete understanding of the Veteran's contentions and of his medical history.

On examination, the examiner found that the Veteran had normal skin on the face, ears, hands and feet, without evidence of lesions, scarring, residual frostbite.  He also had normal skin color and temperature.  The examiner noted that x-rays of the hand and wrist was not medically indicated because there was no clinical evidence of significant degenerative change beyond normal age-related degenerative change at age 65.  The examiner found that there was no diagnosis to be made.  He allowed that the Veteran might experience several symptoms, but found that there was no current clinical objective evidence of any diagnosable disease or pathology.  The examiner added that the mild DJD in the Veteran's hands and wrists was not the result of cold weather exposure, as the changes were within the range of normal age-related degenerative change.  Likewise, he felt that the degenerative changes in the Veteran's feet were consistent with aging.

The Board subsequently concluded that the examiner, while accurately mentioning the relevant service treatment records from December 12 and 13, 1962, the negative August 1965 separation examination, the Veteran's own allegations of chronic cold injury symptoms since service, and the June 2007 private medical statement, had failed to specifically opine as to whether the medical evidence was consistent with the Veteran's contentions of cold injury residual manifestations.

As such, the Board remanded the claim for an addendum opinion.  In December 2011, the examiner once again reviewed the evidence of record.  With regard to the private medical opinion from 2007, the examiner noted that there was no indication that the doctor reviewed or had access the Veteran's claims file and more specifically to the service treatment records from both December 1962 and from military discharge, as such, the examiner found that the private medical opinion's connection between minimal physical findings likely associated with normal age-related degenerative change and significant cold exposure injury was speculative and without any objective supportive rationale provided.  He thus questioned the credibility of the private medical opinion.  

The examiner also noted that there was no medical record documentation found of evaluation, diagnosis or treatment of cold injury residual between the time of the Veteran's military discharge and June 2007.  Additionally, he observed that there were records which called into question the Veteran's credibility, including a November 2011 primary care document suggesting that the Veteran was a "poor historian", and a December 2011 psychiatric assessment of personality disorder with narcissistic and negativistic traits.

The examiner noted that his physical examination had looked for evidence of residuals of chronic cold injury, but the examination had generally been normal and the findings that were made were consistent with normal, age-related degenerative changes.  The examiner found no evidence of residuals of cold injury.  The examiner also found that such a conclusion was consistent with the fact that there was no service treatment record documentation of cold related injury evaluation, diagnosis or treatment; no medical record documentation found on evaluation of cold related injury, diagnosis or treatment between the time of military discharge in 1965 and a medical evaluation more than forty years later in 2007, which the examiner noted was clearly intended by the Veteran to support his service connection claim.  The examiner acknowledged the Veteran's reports of multiple symptoms which he believed were related to a cold injury, but reiterated that there was no current clinical objective evidence of diagnosable cold related injury residual.  The examiner again pointed to the questions about the Veteran's credibility, concluding that the Veteran's allegations of chronic cold injury were inconsistent with medical literature regarding cold injury and the medical evidence of record.

The Board acknowledges the Veteran's belief that he has cold injury residuals, and as a lay person, he is considered to be competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran can report symptoms such as numbness, pain, or tingling.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a condition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Veteran has not asserted that he began experiencing symptoms in service following cold weather exposure and they had continued ever since.  Rather, his contention is that years after service he began experiencing symptoms which he believes were the result of cold weather exposure in service.  This is a complex medical determination that the Veteran is not competent to make.

Nevertheless, several medical opinions are of record.  The Veteran submitted a private opinion which attempted to link several conditions to cold weather exposure.  However, this opinion was highly speculative and did not appear to consider the Veteran's medical records, or lack thereof.  Moreover, this opinion was refuted by both a treating doctor several years earlier who had not found any indication of cold injury residuals, and by the VA examiner's opinion.  It is noted that the VA examiner addressed the private opinion but found that it was speculative and had not explained why degenerative changes that were normal for someone of the Veteran's age were considered to be cold injury residuals.  

Conversely, the VA examiner's opinion was not speculative and was well supported by the evidence of record, including the 2000 statement from the Veteran's doctor who did not find any indication of cold injury residuals.  As such, the Board finds the examiner's opinion to be the most probative evidence of record, and therefore it will be afforded the greatest weight.  Given this conclusion, the weight of the evidence is against the conclusion that the Veteran's has any cold injury residual disability from any in-service cold weather exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied on two totally independent bases, either one of which provides the basis to deny this claim.
 




 Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran testified at hearings before both the RO and the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The first opinion was medically sound, but did not fully address the Board's remand questions.  As such, the Board remanded the Veteran's claim for an addendum.  The examiner was specifically asked to address whether the Veteran's allegations of chronic cold injury residual manifestations beginning in service was consistent with the medical evidence of record.  The examiner clearly did this, finding no evidence of treatment for cold injury residuals in service.  The examiner ultimately concluded that the Veteran's allegations of cold injury were inconsistent with the medical literature regarding cold injury residuals and were inconsistent with the medical evidence of record.

In November 2012, the Veteran's representative argued that the examiner had not addressed the Board's remand question adequately and requested that the claim be remanded once again.  The representative argued that examiner's conclusion that there was no service treatment record documentation of cold related injury evaluation, diagnosis or treatment contradicted the remand instructions which the representative suggested asked him to specifically comment on the records from December 12 and 13, 1962.  However, a review of the remand instructions shows that the examiner was asked to consider the records, which he did.  The Board directed the examiner to "specifically comment as to whether the Veteran's allegations of chronic cold injury residual manifestations beginning in service is consistent with the medical evidence of record."  The examiner was not asked to speak directly to the records.  

A reading of the examiner's addendum opinion makes it clear that he once again reviewed the Veteran's contentions and the specific treatment records.  He then directly addressed the Board's question.  Moreover, the examination report and the addendum provided the information necessary to evaluate the Veteran's claim.  As such, the Board considers the VA medical opinions to be fully adequate. 

Moreover, even if the representative's argument were found to have merit (that is, the examiner did not address whether the service treatment records showed treatment for a cold injury), the fact remains that the Veteran is not prejudiced by a decision in this case, as the examiner found that the Veteran does not actually have a cold injury related residual disability.  Thus, it is ultimately immaterial whether the Veteran was treated in service for cold weather exposure as there can be no valid claim in the absence of proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for cold injury residuals of the hands, feet, nose, ears, cheeks, and face is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


